Case 1:18-cr-20946-CMA Document 1096 Entered on FLSD Docket 01/25/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 18-20946-CR-ALTONAGA

   UNITED STATES OF AMERICA,

          Plaintiff,
   vs.

   DANIEL QUINONEZ,

         Defendant.
   _______________________________/

                                            ORDER

          THIS CAUSE came before the Court on the sealed ex parte Notice of Filing Proposed

   Attorney Case Budget [ECF No. 1085], the Notice of Filing Proposed Amended Investigator Case

   Budget [ECF No. 1086], and Magistrate Judge Chris McAliley’s Sealed Report and

   Recommendations on Counsel’s Notices [ECF No. 1095]. Being fully advised, it is

          ORDERED AND ADJUDGED that the Report [ECF No. 1095] is AFFIRMED. The

   Attorney Case Budget [ECF No. 1085], and the Amended Investigator Case Budget [ECF No.

   1086] are APPROVED. This Order shall not be filed under seal.

          DONE AND ORDERED in Miami, Florida, this 25th day of January, 2021.



                                                       _________________________________
                                                       CECILIA M. ALTONAGA
                                                       UNITED STATES DISTRICT JUDGE

   cc:    counsel of record
